       Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
VICTOR MENDEZ OLIVARES, individually :
and on behalf of others similarly situated,

                                   Plaintiff,

                          -against-                         REPORT AND RECOMMENDATION

1761 FONDA MEXICO MAGICO LLC                                    17-CV-1082 (PGG) (KNF)
(d/b/a MEXICO MAGICO) AND PACO
PAREDES,

                                   Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE PAUL G. GARDEPHE, UNITED STATES DISTRICT JUDGE

                                             INTRODUCTION

        Victor Mendez Olivares commenced this action against 1761 Fonda Mexico Magico LLC

and Paco Paredes for unpaid wages and overtime compensation under the Fair Labor Standards

Act ("FLSA"), 29 U.S.C. §§ 201-219, and New York Labor Law ("NYLL"), §§ 190-199-a. The

plaintiff alleges that the defendants failed to: (1) pay the minimum wage; (2) pay overtime

compensation; (3) pay the spread-of-hours wages under NYLL; (4) provide notice of his rate of

pay and other information as required by NYLL; (5) provide wage statements, as required by

NYLL; and (6) reimburse him for purchasing and maintaining the equipment required to perform

his job. On July 13, 2018, your Honor entered a default against the defendants and referred the

matter to the undersigned for an inquest on damages. On August 3, 2018, the Court directed the

plaintiff to file: (1) proposed findings of fact and conclusions oflaw; and (2) an inquest

memorandum, accompanied by "supporting affidavits and exhibits, setting forth proof of his

damages."


                                                        1
      Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 2 of 6



                           PLAINTIFF'S INQUEST SUBMISSIONS

        The plaintiff submitted the following documents in support of his request for damages:

(1) Plaintiff's Proposed Findings of Fact and Conclusions of Law, Docket Entry No. 47; and (2)

Plaintiff's Inquest Memorandum of Law Concerning Damages Calculation, with Exhibits A, B,

C, D, E, F, G, H, I, J, K, L, M, and N, Docket Entry No. 48.

       The plaintiff states in his declaration, Docket Entry Nos. 4 7-1 and 48-11, that the

defendants employed him in their restaurant as a food preparer, dishwasher and a delivery

worker, from approximately 2009, until February 18, 2013, and from August 8, 2014, until

February 2015. The plaintiff worked regularly in excess of 40 hours per week. From February

2011 to February 18, 2013, the plaintiff worked 62 hours per week, from approximately 11 :00

a.m. to 9:00 p.m. five days per week and from 11 :00 a.m. to 11 :00 p.m. one day per week. The

plaintiff was paid as follows: (i) $300 per week, from approximately February 2011, to

approximately February 2012; (ii) $400 per week, from approximately February 2012, to

approximately February 2013; and (iii) $450 per week, from August 8, 2014, to February 28,

2015. The plaintiff was never notified by the defendants that his tips were included as an offset

of his wages and he was never provided with any written notices regarding minimum wage and

overtime requirements or the hours he worked, his rate of pay or any deductions or credits. The

plaintiff states that he did not receive compensation for hours worked in excess of 40 per week.

       In the conclusion section of his memorandum of law, the plaintiff seeks: (1) "the total

amount of $163,902.16 for unpaid overtime wages damages, spread of hours damages, liquidated

damages, prejudgment interest and other claims"; and (2) "$8,664.41 in attorneys' fees and

costs." More specifically, in what appears to be a proposed judgment filed as Exhibit N to the

plaintiff's memorandum of law, the plaintiff seeks: (a) "compensatory damages for unpaid



                                                2
      Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 3 of 6



minimum wages and overtime compensation in the amount of $54,806.25"; (b) "liquidated

damages for unpaid minimum wages and overtime compensation under FLSA/NYLL in the

amount of $54,806.25"; (c) "unpaid spread of hours pay in the amount of $5,952.00"; (d)

"liquidated damages for unpaid spread of hours pay in the amount of $5,952.00"; (e) "statutory

damages for violation of New York Labor Law §195 in the amount of $10,000"; (f) "pre-

judgment interest on unpaid minimum wages and overtime calculated at the rate of 9% per

annum until to [sic] the date of judgment, and totaling $29,243.06 as of August 23, 2018"; (g)

"pre-judgment interest on spread of hours damages to be calculated at the rate of9% per annum

to the date of judgment and totaling $3,142.60 as of August 23, 2018"; and (h) "attorney's fees in

the amount of$7,538.75, and costs in the amount of $1,080.66." In the plaintiffs proposed

conclusions of law, signed by the plaintiffs attorney, Colin Mulholland ("Mulholland") on

August 24, 2018, the plaintiff argues, in paragraph Nos. 61-70, spanning over five pages, that the

plaintiff "may recover both" liquidated damages under FLSA and NYLL, and notes that,

although "the Second Circuit issued a summary order in the matter of Chowdhury v. Hamza

Express Food Corp. et al., No. 15-3142 (2d Cir. Dec. 7, 2016), which declined to award plaintiffs

liquidated damages under both the FLSA and NYLL," "[w]e believe this decision is misguided"

and "summary orders have no precedential effect, and accordingly the Court is not bound by this

decision." In his memorandum oflaw, the plaintiff provides "[a] brief biography of each

attorney who performed billed work in this matter," Michael Faillace ("Faillace") and

Mulholland, contending that Faillace's "regular billing rate of $450 per hour is reflected in

Exhibit M," attached to the plaintiffs memorandum oflaw.




                                                 3
      Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 4 of 6



                                       LEGAL STANDARD

       "Even when a default judgment is warranted based on a party's failure to defend, the

allegations in the complaint with respect to the amount of the damages are not deemed true. The

district court must instead conduct an inquiry in order to ascertain the amount of damages with

reasonable certainty." Credit Lyonnais Sec. (USA). Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999). It is "not necessary for the District Court to hold a hearing, as long as it ensured that there

was a basis for the damages specified in a default judgment." Fustok v. Conticommodity

Services. Inc., 873 F.2d 38, 40 (2d Cir. 1989). Establishing the appropriate amount of damages

involves two steps: (1) "determining the proper rule for calculating damages on ... a claim"; and

(2) "assessing plaintiffs evidence supporting the damages to be determined under this rule."

Credit Lyonnaise Sec. (USA). Inc., 183 F.3d at 155. When assessing damages, a court cannot

"just accept [the plaintiffs] statement of the damages"; rather, damages m~st be established

"with reasonable certainty." Transatlantic Marine Claims Agency. Inc. v. Ace Shipping Corp .•

Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997).

                          APPLICATION OF LEGAL STANDARD

       Although the plaintiff states in his declaration the time periods and hours he worked for

the defendants and the payments he received from the defendants, he does not indicate any

amount of damages he seeks or explain how any amount requested in the memorandum of law·

and proposed findings of facts and conclusions of law was calculated. Although the plaintiff

filed what appears to be Exhibit L to his memorandum of law and he indicated in his filing with

the Clerk of Court that Exhibit L contains "Damages Chart 8-23-2018 2 pages," no affidavit or

other admissible evidence identifies that document or explains its content. Moreover, the

purported and unexplained Exhibit L attached to the plaintiffs memorandum of law contains in



                                                  4
      Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 5 of 6



its heading the words "Subject to Revision/Correction." However, a memorandum of law is not

evidence. See Giannullo v. City of New York, 322 F.3d 139, 142 (2d Cir. 2003). No admissible

evidence, other than the plaintiffs declaration, was submitted in support of the plaintiffs request

for damages, including attorneys' fees and costs, identifying and explaining the amounts

requested in the plaintiffs memorandum of law and proposed findings of fact and conclusions of

law. The plaintiff had clear and unambiguous notice directing him to submit "supporting

affidavits and exhibits, setting forth proof of his damages." Docket Entry No. 45. The Court

finds that the plaintiff failed to establish the amount of damages with reasonable certainty.

Accordingly, no award of damages is warranted.

       Additionally, Mulholland's argument, made in the Plaintiffs Proposed Findings of Fact

and Conclusions of Law that he signed, on August 24, 2018, urging that the Court "should

presume" that the plaintiff may recover "liquidated damages under the NYLL and FLSA

simultaneously," was made more than four months after the Second Circuit Court of Appeals

decided Rana v. Islam, 887F.3d118, 123 (2d Cir. 2018), holding that NYLL and FLSA do not

allow "duplicative liquidated damages for the same course of conduct." Mulholland argued in

support of duplicative liquidated damages under NYLL and FLSA extensively, over five pages,

discussing decisions in which courts "were divided as to whether a plaintiff may recover

liquidated damages under both the FLSA and NYLL," as well as the New York legislative

history, all of which was made obsolete by the Second Circuit's decision in Rana. Accordingly,

Mulholland's conduct is subject to Rule 11 of the Federal Rules of Civil Procedure.




                                                 5
      Case 1:17-cv-01082-PGG-KNF Document 50 Filed 03/04/19 Page 6 of 6



                                     RECOMMENDATION


       For the foregoing reasons, I recommend that: (1) no damages be awarded to the plaintiff;

and (2) your Honor issue an order directing Mulholland to show cause why his conduct has not

violated Rule l l(b) of the Federal Rules of Civil Procedure.


       FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the Honorable J.

Paul G. Gardephe, 40 Centre Street, Room 2204, New York, New York, 10007, and to the

chambers of the undersigned, 40 Centre Street, Room 425, New York, New York, 10007. Any

requests for an extension oftime for filing objections must be directed to Judge Gardephe.

Failure to file objections within fourteen (14) days will result in a waiver of objections and will

preclude appellate review. See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003).

Dated: New York, New York                             Respectfully submitted,
       March 4, 2019


                                                      KEVIN NATHANIEL FOX
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 6
